EXHIBIT 10.11

AMENDMENT AND CONFIRMATION

OF SUBORDINATION AGREEMENTS

THIS AMENDMENT AND CONFIRMATION OF SUBORDINATION AGREEMENTS dated as of July 9,
2002 (this “Confirmation”), is made by ALTA COMMUNICATIONS VIII, L.P., a
Delaware limited partnership, ALTA-COMM VIII S BY S, LLC, a Delaware limited
liability company, ALTA COMMUNICATIONS VIII-B, L.P., a Delaware limited
partnership, ALTA VIII ASSOCIATES, LLC, a Delaware limited liability company,
CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM, a component unit of the State of
California organized under the California Education Code, BANCBOSTON
INVESTMENTS, INC., a Massachusetts corporation, and UNIONBANCAL EQUITIES, INC.,
a California corporation (collectively, the “Investor Subordinated Creditors”)
and LBI HOLDINGS I, INC. (“Holdings I” and together with the Investor
Subordinated Creditors, the “Subordinated Creditors”), with and in favor of
FLEET NATIONAL BANK, as Administrative Agent (the “Administrative Agent”) for
itself and for the lenders (the “Lenders”) from time to time party to that
certain Amended and Restated Credit Agreement referred to below.

WHEREAS, LBI Media, Inc. (f/k/a LBI Holdings II, Inc.) (the “Borrower”) is a
party to the Credit Agreement dated as of March 20, 2001 (as heretofore amended,
supplemented or otherwise modified, the “Existing Credit Agreement”) among the
Borrower, the guarantors from time to time party thereto (the “Guarantors”, and
collectively with the Borrower, the “Credit Parties”), the lenders from time to
time party thereto, Union Bank of California, N.A., as Syndication Agent, CIT
Lending Services Corporation and General Electric Capital Corporation, as
Co-Documentation Agents, and Fleet National Bank, as Administrative Agent;

WHEREAS, in connection with the Existing Credit Agreement, (A) the Investor
Subordinated Creditors executed and delivered to the Administrative Agent that
certain Investor Subordination Agreement dated as of March 20, 2001 (the
“Investor Subordination Agreement”), and (B) the Subordinated Creditors executed
and delivered to the Administrative Agent that certain Subordination and
Intercreditor Agreement dated as of March 20, 2001 (the “Intercreditor
Agreement”);

WHEREAS, the parties thereto have agreed to amend and restate the terms and
conditions contained in the Existing Credit Agreement in their entirety,
pursuant to the Amended and Restated Credit Agreement dated as of the date
hereof (as amended, supplemented or otherwise modified from time to time,
including without limitation, any amendment which increases the lending
commitments or other direct or contingent indebtedness thereunder, together with
any other replacement or successor agreement governing Indebtedness incurred to
refund or refinance the borrowings and commitments then outstanding or permitted
to be outstanding under such agreement, in whole or in part, including any
increase in the amount of Indebtedness thereunder, the “Amended and Restated
Credit Agreement”) among the Borrower, the guarantors party thereto, the
Lenders, certain other parties, and the Administrative Agent; and



--------------------------------------------------------------------------------

WHEREAS, it is a condition to the availability of credit under the Amended and
Restated Credit Agreement that the Subordinated Creditors shall have executed
and delivered to the Administrative Agent this Confirmation and confirmed the
subordination of the indebtedness and other obligations of the Credit Parties
(as such term is defined in the Credit Agreement) to the Subordinated Creditors;

NOW THEREFORE, in consideration of the willingness of the Administrative Agent
and the Lenders to enter into the Amended and Restated Credit Agreement and of
the Lenders to agree, subject to the terms and conditions set forth therein, to
make the Loans and issue Letters of Credit pursuant thereto, and for other good
and valuable consideration, receipt of which is hereby acknowledged, it is
hereby agreed, with the intent to be legally bound, as follows:

1. Amendments. The Investor Subordination Agreement and the Intercreditor
Agreement are each hereby amended by providing that all references therein to
the “Credit Agreement” shall be deemed to be references to the Amended and
Restated Credit Agreement.

2. Confirmation. Except to the extent specifically amended hereby and by the
Holdings Amendment, the Investor Subordination Agreement (as amended by the
Holdings Agreement) and the Intercreditor Agreement (as amended by the Holdings
Amendment) shall each remain in full force and effect and all of the terms and
provisions thereof are hereby ratified and confirmed in all respects. The
Subordinated Creditors hereby acknowledge and confirm, for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, that all Indebtedness of the Credit Parties to the Administrative Agent
and the Lenders under the Amended and Restated Credit Agreement or any other
Loan Documents, whether relating to principal, interest (including, without
limitation, interest that accrues after the commencement of any bankruptcy
proceeding by or against any Credit Party or any of its subsidiaries and
affiliates), premium and termination fees, expenses or other amounts due from
time to time under the Loan Documents shall constitute “Senior Indebtedness”
under each of the Investor Subordination Agreement and the Intercreditor
Agreement.

3. Miscellaneous. Unless otherwise defined, herein, all capitalized terms shall
have the meanings ascribed to them in the Amended and Restated Credit Agreement.
This Confirmation may be executed in any number of counterparts, each of which,
when delivered, shall be an original, but all counterparts shall together
constitute one instrument. This Confirmation shall be governed by the laws of
the Commonwealth of Massachusetts and shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Confirmation to be duly
executed as of the date first above written.

 

HOLDINGS I

LBI HOLDINGS I, INC.

a California corporation

By:   /s/ Lenard Liberman Name:   Lenard Liberman Title:   Executive Vice
President THE INVESTOR SUBORDINATED CREDITORS: ALTA COMMUNICATIONS VIII, L.P.
By:   Alta Communications VIII Managers, LLC, its General Partner By:   /s/
Eileen McCarthy Name:   Eileen McCarthy Title:   Member ALTA-COMM VIII S BY S,
LLC By:   /s/ Eileen McCarthy Name:   Eileen McCarthy Title:   Member ALTA
COMMUNICATIONS VIII-B, L.P. By:   Alta Communications VIII Managers, LLC, its
General Partner By:   /s/ Eileen McCarthy Name:   Eileen McCarthy Title:  
Member



--------------------------------------------------------------------------------

ALTA VIII ASSOCIATES, LLC By:   Alta Communications, Inc. By:   /s/ Eileen
McCarthy Name:   Eileen McCarthy Title:   VP-Finance CALIFORNIA STATE TEACHERS’
RETIREMENT SYSTEM By:   /s/ Christopher J. Allman Name:   Christopher J. Allman
Title:   Chief Investment Officer BANCBOSTON INVESTMENTS INC. By:   /s/ Lars A.
Swanson Name:   Lars A. Swanson Title:   Director UNIONBANCAL EQUITIES, INC. By:
  /s/J. Kevin Sampson   /s/ David Bonrouhi Name:   J. Kevin Sampson
          David Bonrouhi Title:   Vice President                 Vice President

 

Acknowledged and agreed:

FLEET NATIONAL BANK,

individually and as Administrative

Agent for the Lenders

By:   /s/ Garret Komjathy Name:   Garret Komjathy Title:   Director